
	
		II
		111th CONGRESS
		1st Session
		S. 1622
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Barrasso introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To limit the applicability of a certain judicial ruling
		  to sources regulated under section 202 of the Clean Air Act.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Air Protection
			 Act.
		2.Establishment of
			 standardsNotwithstanding any
			 other provision of law, the decision and holding of the Supreme Court of the
			 United States in Massachusetts v. Environmental Protection Agency, 549 U.S. 497
			 (2007), and any establishment of standards resulting from the proposed rule
			 published by the Administrator of the Environmental Protection Agency entitled
			 Proposed Endangerment and Cause or Contribute Findings for Greenhouse
			 Gases Under Section 202(a) of the Clean Air Act (74 Fed. Reg. 18886
			 (April 24, 2009)) or any similar or subsequent proposed or final rule or other
			 action relying on that decision or holding, shall apply only to sources
			 regulated as of the date of enactment of this Act under section 202 of the
			 Clean Air Act (42 U.S.C. 7521).
		
